Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sean Quinn on 7/9/21.
The application has been amended as follows:

9. 	(Currently Amended): A method for using a secondary battery by using some of a capacity of a positive electrode and an entire capacity of a negative electrode, wherein the secondary battery includes at least the positive electrode, the negative electrode, a separation layer that spatially separates the positive electrode and the negative electrode, and an ion conductor that is held between the positive electrode and the negative electrode and has a function of conducting ions between the positive electrode and the negative electrode,
wherein, in an initial stage of using the secondary battery,
the secondary battery is used under a condition of a potential increase rate of the positive electrode immediately before completion of full charging being smaller than a potential decrease rate of the negative electrode immediately before the completion of 

10. 	(Currently Amended): The method for using the secondary battery according to claim 9,
wherein the secondary battery is continuously used until a state in which the potential increase rate of the positive electrode immediately before the completion of full charging becomes larger than the potential decrease rate of the negative electrode immediately before the completion of full charging.

11. 	(Currently Amended): The method for using the secondary battery according to claim 9,
wherein, in the initial stage of using the secondary battery,
the secondary battery is used under a condition in which, when discharging is carried out with a constant current of 1/20 C, a ratio (ΔV2/ΔV1) of an absolute value (ΔV2) of an amount of a potential changed per 10 mAh/g of the positive electrode immediately before the completion of full discharging to an absolute value (ΔV1) of an amount of a potential changed per 10 mAh/g of the negative electrode immediately before the completion of full discharging satisfies a relationship ΔV2/ΔV1<1.

using the secondary battery according to claim 9,
wherein, in the initial stage of using the secondary battery,
the secondary battery is used under a condition in which, when charging is carried out with a constant current of 1/20 C, a ratio (ΔV4/ΔV3) of an absolute value (ΔV4) of an amount  of a potential changed per 10 mAh/g of the positive electrode immediately before the completion of full charging to an absolute value (ΔV3) of an amount of a potential changed per 10 mAh/g of the negative electrode immediately before the completion of full charging satisfies a relationship ΔV4/ΔV3<1.

13. 	(Currently Amended): The method for using the secondary battery according to claim 9,
wherein the secondary battery is continuously used until a state in which, when charging is carried out with a constant current of 1/20 C, a ratio (ΔV4/ΔV3) of an absolute value (ΔV4) of an amount of a potential changed per 10 mAh/g of the positive electrode immediately before the completion of full charging to an absolute value (ΔV3) of an amount of a potential changed per 10 mAh/g of the negative electrode immediately before the completion of full charging satisfies a relationship ΔV4/ΔV3>1.

14. 	(Currently Amended): The method for using the secondary battery according to claim 9,
wherein, in the initial stage of using the secondary battery, excess conduction ions are present in the positive electrode at the time of completing full charging.

15. 	(Currently Amended): The method for using the secondary battery according to claim 14,
wherein, in a period of time of the secondary battery being used, when the conduction ions that contribute to charging and discharging decrease, the decreased conduction ions are compensated for by the excess conduction ions in the positive electrode.

16. 	(Currently Amended): The method for using the secondary battery according to claim 9, wherein the secondary battery is a lithium ion secondary battery.

Allowable Claims
Claims 9-16 are allowed over the prior art of record.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest alone or in combination, the limitations recited in claim 9.

The addition of new limitations by the applicant in the response filed 6/7/21 and 7/9/21 taken with the additional limitations already recited in the claims is deemed sufficient to differentiate the instant invention from the inventions of the closest prior art.  As such, all of the pending claims are allowed. 
	The limitations recited in the instant claims are not disclosed or rendered obvious by the prior art of record. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722